DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant’s claim for benefit of U.S. Provisional Patent Application No. 62/288,342, filed January 28th, 2016, has been received and acknowledged. 

Citation of Relevant Prior Art
U.S. 2013/0140916, Dunlap et al., Dec. 6th 2011
Wu, Dong Ho, and Tomofumi Ikari. “Enhancement of the Output Power of a Terahertz Parametric Oscillator with Recycled Pump Beam.” Applied Physics Letters, vol. 95, no. 14, 2009, p. 141105.

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1, and 8-10 under 35 U.S.C. § 103 over Burris (U.S. 2014/0271328) in view of El-Dasher (U.S. 2014/0252687), Comb (U.S. 2013/0186549), Kito (U.S. Patent No. 6,862,108) have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Burris (U.S. 2014/0271328, previously cited) in view of El-Dasher (U.S. 2014/0252687, previously cited), Comb (U.S. 2013/0186549, previously cited), Kito (U.S. Patent No. 6,862,108, previously cited), and Hernandez (U.S. 2011/0017199). 

Regarding Claim 1, Burris teaches a method of additive manufacturing comprising distributing a layer of a granular material (paragraph [0070]). Burris teaches outputting an energy beam (paragraph [0017]) onto an energy patterning unit (paragraph [0068]). 
With respect to the limitation of “an energy patterning unit”, the examiner notes that per the instant specification the energy patterning unit should be capable of receiving or generating the single beam and transfer a two-dimensional pattern to the beam and may reject the unused energy not in the pattern (instant specification, paragraph [0031]), a beam may be patterned by the energy patterning unit (instant specification, paragraph [0033]), and may include static or dynamic energy patterning elements of which can block photon, electron, or ion beams (instant specification, paragraph [0042]). To this, the examiner now looks to Burris of which teaches a processor of which is capable of intermittently powering one or more discrete laser diodes under various power and energy densities to selectively preheat (an action that would explicitly require a dwelling period), fuse, and/or anneal (an action that would explicitly require a dwelling period) particular areas of a dispensed layer material (paragraph [0068]). Burris teaches the processer can step through lines of a machine tool program for each specified X-Y coordinate (paragraph [0068]). Burris teaches the processor can set the laser diodes to operate at particular wavelengths to limit fringe effects via destructive interference patterns (paragraph [0046]). Furthermore, Burris teaches:

“For example, in this variation, the apparatus 100 can further include an image sensor arranged within the build chamber 110 and configured to output a digital image of a laser sintering site over the build platform 112. In this example , the processor 190 can control a shutter speed of the image sensor, correlate a light intensity of a pixel within the digital image with a temperature at the laser sintering site, and regulate a power output of the first laser diode 171 based on the temperature at the laser sintering site….The processor 190 can also correlate light intensities of multiple other pixels or sets of pixels within the digital image with various temperature and/or a temperature gradient across a corresponding area of the layer of powdered material (including the laser sintering site) and regulate one or more operating parameters of multiple laser diodes simultaneously and accordingly” (paragraph [0069]).

In addition to, or alternatively, Burris teaches Blocks, of which can control a corresponding laser diode to generate first and second beams of first and second wavelengths respectively, of which can be attuned to destructive wavelengths with respect to one another (paragraph [0094]. Further Burris teaches the use of a flattop refractive beam shaper of which can additionally or alternatively transform a circular energy beam into a square or rectangular energy beam (paragraph [0095]). 
Thus, the examiner asserts that the apparatus of Burris, of which includes among other components a processor, a gantry system, arrays of laser diodes, blocks, and a flattop refractive beam shaper, is capable of generating a single beam, transferring a two dimensional pattern to the beam, can reject unused energy not in the pattern, pattern the beam via X-Y coordinates, and includes both static and dynamic energy patterning elements. Therefore, the processor, gantry system, and laser diodes of Burris is considered to read upon the limitation of an energy patterning unit. 
Continuing, Burris teaches blocking a portion of an energy beam by the energy patterning unit such that an output of the energy patterning unit is a two dimensional pattern (paragraphs [0068], and [0094]-[0095]). To elaborate on this limitation and how the teachings of Burris meet the limitations, the examiner points out that the invention of Burris is capable of performing this action in multiple ways using the aforementioned aspects of the disclosure such as destructive interference and/or blocks/flattop refractive beam shapers (paragraphs [0094]-[0095]). Specifically, with respect to this limitation, Burris teaches taking a circular beam and transforming it into a square or rectangular beam (paragraph [0095]) reads upon this limitation since within this scenario, selected radiant energy of the circular beam that is not within the two dimensional pattern of a square or rectangle is being rejected. Furthermore, the examiner points out that rectangular beam meets the limitation of modulated two-dimensional pattern since a square or rectangle exist in only two dimensions (e.g., x and y) and is modulated from a circular beam. 
Continuing, Burris teaches directing the modulated two-dimensional pattern at a layer of granular material such that the modulated two-dimensional pattern simultaneously provides a first level of fluence sufficient to melt the granular material is a first area (paragraphs [0070], and [0078]); and provides a second level of fluence incident on a second area that heats but does not melt the granular material in the second area such that a rate at which heat flows from the first area into the second area is slowed (paragraphs [0071]-[0072], and [0078]). With respect to the feature of providing no fluence on a third area/grid of pixels, the examiner points out that Burris teaches within Figure 10, a chart of which shows the fluence power “P” upon a y-axis, and a fluence area shown upon the x-axis. This area upon the x-axis includes areas wherein no fluence powder is given outside the annealing, and preheating areas. Thus these areas are considered to meet the limitation of no fluence being within a two-dimensional pattern within a third area/grid of pixels. 
With respect to the limitation of “rejecting, by the energy patterning unit selected radiant energy of the energy beam that is not within the…modulated two-dimensional pattern”, the examiner points out that the invention of Burris is capable of performing this action in multiple ways using the aforementioned aspects of the disclosure such as destructive interference and/or blocks/flattop refractive beam shapers (paragraphs [0094]-[0095]). Specifically with respect to this limitation, Burris teaches taking a circular beam and transforming it into a square or rectangular beam (paragraph [0095]) reads upon this limitation since within this scenario, selected radiant energy of the circular beam that is not within the two dimensional pattern of a square or rectangle is being rejected. 
However, Burris does not teach an energy patterning unit being able to block a portion of an energy beam such that an output of the energy patterning unit is a greyscale modulated two-dimensional pattern. Furthermore, while Burris teaches a modulated two-dimensional pattern such that the pattern simultaneously provides fluence in multiple areas, Burris does not teach a two-dimensional grid of pixels defined over a layer of granule material such that the greyscale modulated two-dimensional pattern simultaneously provides fluence in a first set of pixels of the two-dimensional grid of pixels, provides fluence incident on a second set of pixels of the two-dimensional grid of pixels, and provide no fluence on a third set of pixels of the two-dimensional grid of pixels. Burris does not teach the energy patterning unit including a pixel-addressable light valve, and determining the greyscale modulated two-dimensional pattern by the pixel-addressable light valve passing and rejecting an energy beam pixel by pixel. Lastly, Burris does not teach reusing, by a rejected energy handling unit, the rejected energy of the energy beam using transferred energy to an electricity generator, or a thermal management system.  
El-Dasher teaches a system and method for high powdered diode based additive manufacturing (abstract). El-Dasher teaches a two-dimensional grid of pixels defined over a layer of granular material (paragraphs [0019]-[0023]). With respect to the features of the modulated two-dimensional pattern providing a first set of pixels of a two-dimensional grid of pixels, providing a second set of pixels of a two-dimensional grid of pixels; and providing a third set of pixels of a two-dimensional grid of pixels - the examiner points out the El-Dasher does not make any distinction of the intended layout of the two-dimensional grid of pixels. However, one of ordinary skill would recognize and appreciate that the two-dimensional array of El-Dasher of which is able to direct or reject energy being directed at a substrate (paragraph [0022]) would possess many sets of pixels, some that are used to melt granular material, and some that are rejected entirely and therefore not used at all. 
Continuing, with respect to the feature of “a pixel-addressable light valve” - the examiner understands per paragraph [0032] of the instant specification that this feature must include “both a liquid crystal module having a polarizing element and a light projection unit providing a two-dimensional input pattern” - as such, El-Dasher teaches a mask comprised of a liquid crystal module and a polarizing mirror (transmissive and reflective light valve) that partially masks the energy beam from a diode array thus projecting a modulated two-dimensional input pattern (paragraph [0022]; Figure 2). El-Dasher teaches this feature, in part, allows for the correct amount of optical energy for a controlled melt or sintering (paragraph [0028; Figure 2). Continuing, El-Dasher teaches an energy patterning unit determining a modulated two-dimensional pattern by the pixel-addressable light valve passing and rejecting an energy beam pixel by pixel, e.g., El-Dasher teaches “In FIG. 2, the mask 14 receives light 22 being output from the diode array 12 as the light irradiates the [liquid crystal module] 14a. Pixels of the LCM 14a are independently addressed using the computer 18 to reject light at specific select areas of the substrate 20. Using the LCM 14a and the polarizing mirror 14b to form the mask 14 enables the light generated by the diode array 12 to be controllably directed onto only selected areas of the substrate 20 as needed. In FIG. 2 light indicated by lines 22a is able to pass through the polarizing mirror 14b while light indicated by lines 22b us rejected by the polarizing mirror.” (paragraph [0023]). 
El-Dasher teaches these processing features provide an important advantage in that by using a computer controlled LCM 14a only a very small amount of optical energy is absorbed into the polarizing mirror 14b, thus making it feasible to prevent damage to the mirror (paragraph [0023]). However, El-Dasher does not teach the two-dimensional grid of pixels being provided by a greyscale two-dimensional pattern.
Comb teaches a layer transfusion system used within additive manufacturing (abstract). Comb teaches a two-dimensional grid of pixels (e.g., image date) as being adjusted using a greyscale two-dimensional pattern (paragraph [0189]). Comb teaches this allows for an additive manufacturing control to account for height changes in the lateral directions along the y-axis as well as in the process directions along the x-axis (paragraph [0189]). 
Kito teaches an optical printer (abstract). Kito teaches reusing, by a rejected energy handling unit, rejected radiant energy (column 2, lines 16-23). Kito teaches this feature as improving the efficiency of the light source (column 3, lines 22-23). 
Hernandez teaches an apparatus and method for collection and distributing radiation (abstract). Hernandez teaches transferring rejected radiant energy to an electricity generator (paragraph [0063]). Hernandez teaches this features enables efficient use of the radiant energy when said radiant energy is not being used for its primary purpose (paragraph [0063]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burris with the concepts of El-Dasher with the motivation of efficiency utilizing optical energy to avoid component damage; the concepts of Comb with the motivation of accounting for height changed when printing upon x-, and y-axes; the concept of Kito with the motivation of improving the light beam efficiency; and the concepts of Hernandez with the motivation of efficiently using rejected radiant energy. 
Regarding Claim 8, Burris teaches generating, by a diode array, the energy beam (paragraph [0019]). 
Regarding Claim 9, Burris teaches permitting, by the energy patterning unit, the energy beam proceeding to a first area unmasked by the energy patterning unit (paragraph [0070]). However, Burris does not teach the first area include a first set of pixels. 
El-Dasher teaches a system and method for high powdered diode based additive manufacturing (abstract). El-Dasher teaches permitting/directing an energy beam to proceed to a first set of pixels unmasked (paragraph [0022]). El-Dasher teaches this processing feature provides an important advantage in that by using a computer controlled LCM 14a only a very small amount of optical energy is absorbed into the polarizing mirror 14b, thus making it feasible to prevent damage to the mirror (paragraph [0023]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burris with the concepts of El-Dasher with the motivation of efficiency utilizing optical energy to avoid component damage. 
Regarding Claim 10, Burris is relied upon for the reasons given above in addressing Claim 1. However, Burris is silent to permitting, by the energy patterning unit, the energy beam to proceed to a second set of pixels partially masked by the energy patterning unit to reduce an intensity thereof. 
 	However, the examiner points out that if one uses the concepts of El-Dasher as shown above in the rejection of claims 1, and 9 of which includes a pixel addressable light valve capable of directing or rejecting energy pixel by pixel (e.g., paragraphs [0022]-[0023] of El-Dasher) with the invention of Buller which teaches a second area that is only heated/anneal or otherwise is provided a reduced intensity energy beam (paragraphs [0070]-[0072]; and Figures 10, and 12a-12b of Buller), one would appreciate that process and structure of Buller as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that the permitting by the energy patterning unit of Buller, the energy beam to proceed to the second pixels partially masked by the energy patterning unit to reduce an intensity thereof would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Burris (U.S. 2014/0271328, previously cited) in view of El-Dasher (U.S. 2014/0252687, previously cited), Comb (U.S. 2013/0186549, previously cited), Kito (U.S. Patent No. 6,862,108, previously cited), and Hernandez (U.S. 2011/0017199).

Regarding Claim 11, Burris teaches a method of additive manufacturing (abstract). Burris teaches distributing a layer of granular material (paragraph [0070]). 
With respect to the limitation of “sequentially dwelling, by an energy beam, on each section of a plurality of sections of the layer, directing, via an energy patterning unit while the energy beam dwells on a first section of the plurality of sections”, the examiner notes that per the instant specification the energy patterning unit should be capable of receiving or generating the single beam and transfer a two-dimensional pattern to the beam and may reject the unused energy not in the pattern (paragraph [0031]), a beam may be patterned by the energy patterning unit (paragraph [0033]), and may include static or dynamic energy patterning elements of which can block photon, electron, or ion beams (paragraph [0042]). To this, the examiner now looks to Burris of which teaches a processor of which is capable of intermittently powering one or more discrete laser diodes under various power and energy densities to selectively preheat (an action that would explicitly require a dwelling period), fuse, and/or anneal (an action that would explicitly require a dwelling period) particular areas of a dispensed layer material (paragraph [0068]). Burris teaches the processer can step through lines of a machine tool program for each specified X-Y coordinate (paragraph [0068]). Burris teaches the processor can set the laser diodes to operate at particular wavelengths to limit fringe effects via destructive interference patterns (paragraph [0046]). Furthermore, Burris teaches:
“For example, in this variation, the apparatus 100 can further include an image sensor arranged within the build chamber 110 and configured to output a digital image of a laser sintering site over the build platform 112. In this example , the processor 190 can control a shutter speed of the image sensor, correlate a light intensity of a pixel within the digital image with a temperature at the laser sintering site, and regulate a power output of the first laser diode 171 based on the temperature at the laser sintering site….The processor 190 can also correlate light intensities of multiple other pixels or sets of pixels within the digital image with various temperature and/or a temperature gradient across a corresponding area of the layer of powdered material (including the laser sintering site) and regulate one or more operating parameters of multiple laser diodes simultaneously and accordingly” (paragraph [0069]).
Thus, while Burris does not recite a sequential dwelling by an energy beam on each section of a plurality of sections of a layer, like the applicant, this feature must exist for material fusion to occur.
In addition to, or alternatively, Burris teaches Blocks, of which can control a corresponding laser diode to generate first and second beams of first and second wavelengths respectively, of which can be attuned to destructive wavelengths with respect to one another (paragraph [0094]. Further Burris teaches the use of a flattop refractive beam shaper of which can additionally or alternatively transform a circular energy beam into a square or rectangular energy beam (paragraph [0095]). 
Thus, the examiner asserts that the apparatus of Burris, of which includes among other components a processor, a gantry system, arrays of laser diodes, blocks, and a flattop refractive beam shaper, is capable of generating a single beam, transferring a two dimensional pattern to the beam, can reject unused energy not in the pattern, pattern the beam via X-Y coordinates, and includes both static and dynamic energy patterning elements. Therefore, the processor, gantry system, and laser diodes of Burris is considered to read upon the limitation of an energy patterning unit. 
Continuing, Burris teaches directing, while the energy beam dwells on a first section of the plurality of sections (paragraph [0078]), a first radiant energy of the energy beam (e.g., a first laser optic 141) at a first portion of a first section (paragraph [0017]) such that the first portion has a first two-dimensional pattern determined by an energy patterning unit (paragraph [0068]). 
With respect to the limitation of “rejecting, by the energy patterning unit during the directing of the first radiant energy, selected radiant energy of the energy beam that is not within the first two-dimensional pattern”, the examiner points out that the invention of Burris is capable of performing this action in multiple ways using the aforementioned aspects of the disclosure such as destructive interference and/or blocks/flattop refractive beam shapers (paragraphs [0094]-[0095]). Specifically with respect to this limitation, Burris teaches taking a circular beam and transforming it into a square or rectangular beam (paragraph [0095]) reads upon this limitation since within this scenario, selected radiant energy of the circular beam that is not within the two dimensional pattern of a square or rectangle is being rejected. 
Continuing, Burris teaches amalgamating, by the first radiant energy while the energy beam dwells on a first section, all granules of a granular material that correspond to a first portion (paragraph [0070]; [0078]). 
With respect to the feature of “the second radiant energy has a maximum intensity that is below a maximum intensity of the first radiant energy” the examiner notes that Burris teaches the second radiant energy being used to anneal the then amalgamated portion to relieve imparted stresses from the amalgamation process (paragraph [0072]). Thus, the second radiant energy clearly would be insufficient to amalgamate any granules of the granular material, of which the examiner as analogous to the maximum intensity of the second radiant energy being below the maximum intensity of the first radiant energy, as doing so would obviate the intended purpose of the second radiant energy. Additionally in support of the aforementioned assertion, Burris teaches the second radiant energy being at a temperature below the point at which amalgamation would begin (paragraph [0078]).
With respect to the feature of “changing, during the directing of the second radiant energy, an attenuation of the second radiant energy”, Burris teaches that Block S120 can project a second radiant energy of which can be modulated for the increase or decrease in power density, power distribution, and/or scanning speed (paragraph [0078]). Thus, since the accepted definition of attenuating with respect to energy discharge is essentially reducing its powder, the aforementioned teachings of Burris are considered to read upon this limitation. 
With respect to the feature of “wherein the changing of the attenuation of the second radiant energy comprises reducing the second radiant energy linearly over time” - The examiner points out that Burris teaches this features. To elaborate, the examiner points out that within Figure 10, and described within paragraph [0088] of Burris - “In the foregoing implementation, Block S120 can also control one or more laser diodes in the apparatus 100 to generate energy beams in the second subset of energy beams at a variety of power (or energy) densities. For example, Block S120 can generate multiple discrete energy beams - in the second subset of energy beams - with power densities decreasing (e.g., linearly) with offset distance from the first energy beam as shown in FIG. 10…”. Thus, Burris teaches changing of the attenuation of the second radiant energy comprising reducing the second radiant energy linearly over time. The examiner points to the amended Figure 10 below wherein a straight line has been super imposed over the graph of the power density over a cross-sectional focal point of the apparatus of Burris. This straight line represents reducing the second radiant energy linearly over processing area (the processing area including a pre-heat, fuse, and anneal zone). Further, the examiner points out that during operation this processing area traverses the topmost layer of powdered material (e.g., Figure 12B; paragraph [0092]). As such, during operation, a single spot would in fact experience the second radiant energy being linearly decreased over time as the processing area (i.e., a pre-heat, fuse, and anneal zone) is moved over and then away from the single spot. 

    PNG
    media_image1.png
    572
    738
    media_image1.png
    Greyscale


However, Burris does not teach lowering, while the energy beam dwells on the first section, the rate at which the first portion cools after the amalgamating by directing a second radiant energy of the energy beam at a first portion. Furthermore, Burris does not teach the two-dimensional pattern as being a greyscale two-dimensional pattern. Lastly, Burris does not teach reusing, by a rejected energy handling unit, the rejected energy of the energy beam using transferred energy to an electricity generator, or a thermal management system.
Benda teaches a method and apparatus for multiple beam laser sintering (Abstract). Benda teaches an apparatus comprising a first radiant energy source intended to amalgamate granular material (column 4, lines 57-61) and a second radiant energy source having a maximum intensity that is lower than the maximum intensity of the first radiant energy source (column 5, lines 27-40). Benda teaches lowering the rate at which the first portion cools after the amalgamating (column 5, lines 35-40) by directing a second radiant energy of the energy beam at a first portion (Figure 11; column 9, lines 38-44). Benda teaches this feature, in part, reduces the tendency for the fused material to “ball-up” or “agglomerate” as the powder is being sintered (column 5, lines 38-40). 
Comb teaches a layer transfusion system used within additive manufacturing (abstract). Comb teaches a two-dimensional grid of pixels (e.g., image date) as being adjusted using a greyscale two-dimensional pattern (paragraph [0189]). Comb teaches this allows for an additive manufacturing controlled to account for height changes in the lateral directions along the y-axis as well as in the process directions along the x-axis (paragraph [0189]).
Kito teaches an optical printer (abstract). Kito teaches reusing, by a rejected energy handling unit, rejected radiant energy (column 2, lines 16-23). Kito teaches this feature as improving the efficiency of the light source (column 3, lines 22-23). 
Hernandez teaches an apparatus and method for collection and distributing radiation (abstract). Hernandez teaches transferring rejected radiant energy to an electricity generator (paragraph [0063]). Hernandez teaches this features enables efficient use of the radiant energy when said radiant energy is not being used for its primary purpose (paragraph [0063]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Burris with the concepts of Benda with the motivation of reducing the tendency for fused material to “ball-up” or “agglomerate” as the powder is being sintered; the concepts of Comb with the motivation of accounting for height changed when printing upon x-, and y-axes; the concept of Kito with the motivation of improving the light beam efficiency; and the concepts of Hernandez with the motivation of efficiently using rejected radiant energy.
Regarding Claim 12, Burris teaches the amalgamating comprising heating, by the first radiant energy, all granules of the granular material that correspond to the first portion to at least a melting point thereof (paragraphs [0070], [0073], and [0076]). 
Regarding Claim 13, Burris teaches after the amalgamating, letting the material that corresponds to a first portion cool below the melting point (paragraph [0076]). Burris teaches that the various radiant energies are used to first fuse and to then anneal material (paragraph [0076]). Thus, material cannot be annealed if the temperature has not cooled below the point at which it had been previously fused or melted. 
Regarding Claim 14, Burris teaches the second radiant energy being insufficient to melt the material (paragraph [0078]). 
Regarding Claim 15, Burris teaches generating, by a diode array, the energy beam (paragraphs [0019], and [0040]). 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Burris (U.S. 2014/0271328, previously cited) in view of El-Dasher (U.S. 2014/0252687, previously cited), Comb (U.S. 2013/0186549, previously cited), Kito (U.S. Patent No. 6,862,108, previously cited), and Hernandez (U.S. 2011/0017199) as applied to Claim 11 above, and further in view of Huang (U.S. 2016/0184925, previously cited). 

Regarding Claim 16, Burris in view of Benda, Comb, Kito, and Hernandez are relied upon for the reasons given above in addressing Claim 11. However, none of the references explicitly teach directing the second radiant energy through an energy patterning unit
Huang teaches a composite beam generator and powder amalgamating methods (abstract). Huang teaches a composite beam generator comprising an energy regulator by polarization regulator or energy attenuator and other optical elements, including beam splitters (reflective and transmissive) and lenses (transmissive), to split, alter, and recombine a laser beam, and thereby regulate [partially mask by a transmissive and reflective light valve] the energy magnitude of the beam applied to the powder (paragraphs [0059]-[0063]; Figure 7). These features of Huang are considered by the examiner to read upon the limitation of an “energy patterning unit”. Further, Huang teaches that regulating the energy magnitude of the second output beam, the transverse energy distribution of the composite beam can be controlled according to practical requirement (paragraph [0059]). Thus, Huang teaches directing a second radiant energy through an energy patterning unit. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burris in view of Benda, Comb, Kito, and Hernandez with the concepts of Huang with the motivation of controlling the second radiant energy according to the practical requirements of the process. 
Regarding Claim 17, Burris in view of Benda, Comb, Kito, and Hernandez are relied upon for the reasons given above in addressing Claim 11. However, none of the references explicitly teach changing an attenuation of the second radiant energy, during the directing of the second radiant energy, comprising increasing a masking produced by an energy patterning unit
Huang teaches dynamically regulating the composite energy beam and a second beam [second radiant energy] regulating the temperature of the melted powder to decrease gradually (paragraph [0050]), i.e., Huang teaches changing an attenuation of the second radiant energy, during the directing of the second radiant energy. 
Huang does not explicitly teach this as a result of “increasing a masking produced by the energy patterning unit”, however the examiner points out that Huang does teach a composite beam generator comprising an energy regulator by polarization regulator or energy attenuator and other optical elements, including beam splitters (reflective and transmissive) and lenses (transmissive), to split, alter, and recombine a laser beam, and thereby regulate [partially mask by a transmissive and reflective light valve] the energy magnitude of the beam applied to the powder (paragraphs [0059]-[0063]; Figure 7). These features of Huang are considered by the examiner to read upon the limitation of an “energy patterning unit”.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burris in view of Benda, Comb, Kito, and Hernandez with the concepts of Huang with the motivation of controlling the second radiant energy according to the practical requirements of the process

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Burris (U.S. 2014/0271328, previously cited) in view of El-Dasher (U.S. 2014/0252687, previously cited), Comb (U.S. 2013/0186549, previously cited), Kito (U.S. Patent No. 6,862,108, previously cited), and Hernandez (U.S. 2011/0017199). 

Regarding Claim 22, Burris teaches a method of additive manufacturing (abstract). Burris teaches distributing a layer of granular material (paragraph [0070]). 
With respect to the limitation of “sequentially dwelling, by an energy beam, on each section of a plurality of sections of the layer”, and further that this is occurring via the direction of an energy pattering unit - the examiner notes that per the instant specification the energy patterning unit should be capable of receiving or generating the single beam and transfer a two-dimensional pattern to the beam and may reject the unused energy not in the pattern (paragraph [0031]), a beam may be patterned by the energy patterning unit (paragraph [0033]), and may include static or dynamic energy patterning elements of which can block photon, electron, or ion beams (paragraph [0042]). To this, the examiner now looks to Burris of which teaches a processor of which is capable of intermittently powering one or more discrete laser diodes under various power and energy densities to selectively preheat (an action that would explicitly require a dwelling period), fuse, and/or anneal (an action that would explicitly require a dwelling period) particular areas of a dispensed layer material (paragraph [0068]). Burris teaches the processer can step through lines of a machine tool program for each specified X-Y coordinate (paragraph [0068]). Burris teaches the processor can set the laser diodes to operate at particular wavelengths to limit fringe effects via destructive interference patterns (paragraph [0046]). Furthermore, Burris teaches:
“For example, in this variation, the apparatus 100 can further include an image sensor arranged within the build chamber 110 and configured to output a digital image of a laser sintering site over the build platform 112. In this example , the processor 190 can control a shutter speed of the image sensor, correlate a light intensity of a pixel within the digital image with a temperature at the laser sintering site, and regulate a power output of the first laser diode 171 based on the temperature at the laser sintering site….The processor 190 can also correlate light intensities of multiple other pixels or sets of pixels within the digital image with various temperature and/or a temperature gradient across a corresponding area of the layer of powdered material (including the laser sintering site) and regulate one or more operating parameters of multiple laser diodes simultaneously and accordingly” (paragraph [0069]). 

Thus, Burris clearly teaches a energy patterning unit directing an energy beam on a plurality of sections. And further, while Burris does not explicitly recite a sequential dwelling by an energy beam on each section of a plurality of sections of a layer, like the applicant’s invention, this feature must exist for material fusion to occur. 
With respect to the feature of “…directing, via an energy patterning unit a two-dimensional…pattern such that while the energy beam dwells on a first section of the plurality of sections a first radiant energy of the energy beam is simultaneously directed at a first portion of the first section and a second radiant energy of the energy beam is directed at a second portion of the first section” - the examiner points out that Burris teaches directing, via the energy patterning unit while the first radiant energy is being directed at a first portion (paragraphs [0019]; [0061]), a second radiant energy of the energy beam at a second portion of the first section (paragraphs [0078], and [0097]). Furthermore, Burris teaches “blocks”, of which can control a corresponding laser diode to generate first and second beams of first and second wavelengths respectively, of which can be attuned to destructive wavelengths with respect to one another (paragraph [0094]. Additionally, Burris teaches the use of a flattop refractive beam shaper of which can additionally or alternatively transform a circular energy beam into a square or rectangular energy beam (paragraph [0095]). Thus, the examiner asserts that one of ordinary skill would readily appreciate and understand that the system and apparatus of Burris, of which includes among other components a processor, a gantry system, arrays of laser diodes, blocks, and a flattop refractive beam shaper is capable of directing, via an energy patterning unit a two-dimensional pattern such that while the energy beam dwells on a first section of the plurality of sections, a first radiant energy of the energy beam is simultaneously directed at a first portion of a first section and a second radiant energy of the energy beam is directed at a second portion of a first section, 
Continuing, Burris teaches a first radiant energy of the energy beam (e.g., a first laser optic 141) at a first portion of a first section (paragraph [0017]) such that the first portion has a first two-dimensional pattern determined by an energy patterning unit (paragraph [0068]). Burris teaches amalgamating, by the first radiant energy while the energy beam dwells on a first section, all granules of a granular material that correspond to a first portion (paragraph [0070]; [0078]). 
With respect to the feature of “wherein the second radiant energy is different in intensity from the first radiant energy”, the examiner notes that Burris teaches the second radiant energy being used to anneal the then amalgamated portion to relieve imparted stresses from the amalgamation process (paragraph [0072]). Thus, the second radiant energy clearly would be at a different intensity than the first radiant energy since, hypothetically, if it were the same the annealing process would be obviated. 
With respect to the feature of “the second portion has a second two-dimensional pattern determined by the energy patterning unit that is different in shape from the first two dimensional pattern”, the examiner points to paragraph [0078] of which states “…Block S120 can project a single (second) energy beam toward a particular area of the layer of powdered material corresponding to a previously-melted volume of material, the single energy beam focus over a substantially large area (e.g., larger than a focus area of the first energy beam)…”. Thus, Burris teaches the second portion having a second two-dimensional pattern determined by an energy patterning unit that is different in size and shape (e.g., larger) from the first two dimensional pattern. 
However, Burris does not teach the two-dimensional pattern as being a greyscale two-dimensional pattern. Furthermore, Burris does not teach reusing, by a rejected energy handling unit, the rejected energy of the energy beam using transferred energy to an electricity generator, or a thermal management system. 
Comb teaches a layer transfusion system used within additive manufacturing (abstract). Comb teaches a two-dimensional grid of pixels (e.g., image date) as being adjusted using a greyscale two-dimensional pattern (paragraph [0189]). Comb teaches this allows for an additive manufacturing controlled to account for height changes in the lateral directions along the y-axis as well as in the process directions along the x-axis (paragraph [0189]). 
Kito teaches an optical printer (abstract). Kito teaches reusing, by a rejected energy handling unit, rejected radiant energy (column 2, lines 16-23). Kito teaches this feature as improving the efficiency of the light source (column 3, lines 22-23). 
Hernandez teaches an apparatus and method for collection and distributing radiation (abstract). Hernandez teaches transferring rejected radiant energy to an electricity generator (paragraph [0063]). Hernandez teaches this features enables efficient use of the radiant energy when said radiant energy is not being used for its primary purpose (paragraph [0063]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Burris with the concepts of Comb with the motivation of accounting for height changed when printing upon x-, and y-axes; the concept of Kito with the motivation of improving the light beam efficiency; and the concepts of Hernandez with the motivation of efficiently using rejected radiant energy.
Regarding Claim 23, Burris teaches at least one of a first or second radiant energy being spatially modulated while the energy beam dwells on a first section (paragraph [0093]). 
Regarding Claim 24, Burris teaches at least one of a first or second radiant energy being temporally modulated (e.g., changed with respect to time) while the energy beam dwells on the first section (paragraph [0069]). 

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735